Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-- “performing an image pre-processing step, wherein an image size …”; “performing a feature extracting step, wherein the after-processed…”; “performing a determining step, wherein the image feature …”, in claim 1.
-- “performing a module establishing step …”; “performing a pre-training image processing step, wherein an image size …”; “performing a training step, wherein the training step …”, in claim 5.
-- performing a second training step, wherein a duplicate copy …”, in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al, (“Automation of the kidney function prediction and classification through ultrasound-based kidney imaging using deep learning”, April 26, 2019, npi Digital Medicine (2019), Pages 1-9)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claim 1, Kuo et al discloses a renal function assessment method, 
comprising: 
providing a target kidney ultrasound image data of a subject, (see at least: Table 1, “ultrasound images N=4505”, and Page 7, right-hand-column, under section “evaluation and testing phase”, we selected the ultrasound kidney image with the longest annotated length for the final testing dataset); 
performing an image pre-processing step, wherein an image size of the target kidney ultrasound image data is adjusted, (see at least: Page 7, Fig. 5, to unify the image size to our neural network model, “to obtain an after-processed target kidney ultrasound image data”, we resized cropped images to 224 x 224 pixels, “wherein an image size of the target kidney ultrasound image data is adjusted”); and the target kidney ultrasound image data is normalized according to an average and a standard deviation of a visual image database to obtain an after-processed target kidney ultrasound image data, (see at least: Page 7, left-hand-column, 2nd paragraph, “we resized the cropped images to 224 x 224 pixels, “an image pre-processing step, wherein an image size of the target kidney ultrasound image data is adjusted”, and normalized each pixel value based on the mean and standard deviation of the images in the lmageNet dataset, “the target kidney ultrasound image data is normalized according to an average and a standard deviation of a visual image database to obtain an after-processed target kidney ultrasound image data);
performing a feature extracting step, wherein the after-processed target kidney ultrasound image data is trained to achieve a convergence by a first deep-learning classifier to obtain an image feature of the after-processed target kidney ultrasound image data, (see at least: Page 3, Fig. 1, CNN architecture for kidney function estimation based on kidney sonographic images comprises CNN-based feature extractor, Feature maps are colored in blue and the regressor is specified in yellow, “performing a feature extracting step”, where the CNN architecture comprises ResNet-101 model, as fixed extractor, (see Fig.1), which implicitly enables to achieve a convergence by a first deep-learning classifier to obtain an image feature of the after-processed target kidney ultrasound image data. Further, Page 6, right-hand-column, 1st paragraph, the ResNet-101 model comprises a bunch of residual blocks, with each block being a combination of convolution and identity-mapping layers, resulting in a total of 101 layers (Fig, 1 b), [which implicitly leads to achieve the convergence by the ResNet-101 model, “first deep-learning classifier”, to obtain an image feature of the after-processed target kidney ultrasound image data based on the mapping layers]); 
performing a determining step, wherein the image feature of the after-processed target kidney ultrasound image data is analyzed by the first deep-learning classifier to obtain an assessing result of an estimated glomerular filtration rate (eGFR), (see at least: Abstract, the kidney function features obtained by deep neural network were used to identify the CKD status defined by an eGFR. See also Fig.1, CNN architecture for kidney function estimation based on kidney sonographic images).

In regards to claim 4, Kuo et al further discloses the renal function assessment method of claim 1, wherein the first deep-learning classifier comprises two first fully connected layers, a second fully connected layer and an output layer, (see Fig. 1), the two first fully connected layers are connected to each other consecutively and further connected to the second fully connected layer, and the second fully connected layer is connected to the output layer consecutively; wherein the image feature of the after-processed target kidney ultrasound image data is output from the second fully connected layer, and the assessing result of the eGFR is output from the output layer, (see at least: Fig. 1, where convolutional layer and ResNet-101 correspond to the two first fully connected layers, and regressor layer corresponds to the second fully connected layer, and output 3 corresponds to the output layer. The input image a correspond to the renal ultrasound image, which is processed by the convolutional layer and ResNet-101 layers, and regressor layer, respectively. As shown in Fig. 1, the image feature is output from the regressor layer, and the assessing result of the eGFR is output from the output layer).

In regards to claim 8, Kuo et al further discloses the renal function assessment method of claim 1, further comprising performing a second training step, wherein a duplicate copy of the image feature of the after-processed target kidney ultrasound image data is trained by a second deep-learning classifier to achieve a convergence, (Fig. 1, left-hand-column, 2nd paragraph, “convergence”), and then obtain a second image selected feature weight data, and an assessing status of an advanced chronic kidney disease (CKD) is obtained according to the second image selected feature weight data; wherein the assessing status of the advanced CKD indicates an irreversible kidney failure, (see at least: Page 6, right-hand-column, last paragraph through Page 7, left-hand-column, 1st paragraph, Some duplicate sonographic studies existed in a training dataset, … We repeated the above sampling process 10 times to obtain 10 pairs of the training and out-of-bag datasets. For each pair, we trained a ResNet model and XGBoost for eGFR prediction and CKD status classification, respectively, [i.e., implicitly training duplicate copy of the image feature of the after-processed target kidney ultrasound image data. Further, Page 7, left-hand-column, last paragraph through Page 8, 1st paragraph, the ResNet model was trained using Adam optimizer, such that an L2 regularization is set to predetermined value in the network parameters (also called weight decay) to achieve better model generalization, [i.e., implicitly assessing status of an advanced chronic kidney disease (CKD) according to the second image selected feature weight data; wherein the assessing status of the advanced CKD indicates an irreversible kidney failure]).

In regards to claim 9, Kuo et al further discloses the renal function assessment method of claim 8, wherein the second deep-learning classifier is XGBoost classifier, (see at least: Page 6, right-hand-column, last paragraph through Page 7, left-hand-column, 1st paragraph, see at least: we trained a ResNet model and XGBoost for eGFR prediction and CKD status classification, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al, (“Automation of the kidney function prediction and classification through ultrasound-based kidney imaging using deep learning”, April 26, 2019, npi Digital Medicine (2019), Pages 1-9) in view of Ustuner et al, (US-PGPUB 2009/0203997)

In regards to claim 2, Kuo et al discloses the limitations of claim 1.
Kuo et al does not expressly disclose wherein the target kidney ultrasound image data is further processed by an image data reinforcement method in the image pre-processing step.
However, Ustuner discloses performing wherein the target kidney ultrasound image data is further processed by an image data reinforcement method in the image pre-processing step, (see at least: Par. 0017, reducing displacement image artifacts for ultrasound image)
Kuo et al and Ustuner are combinable because they are both concerned with pre-processing an image. Therefore, it would have been obvious to person of ordinary skill in the art, to modify Kuo et al, to combine multiple displacement images, as though by Ustuner, in order to reduce displacement image artifacts, (Ustuner, Par. 0017).

In regards to claim 3, the combine teaching Kuo et al and Ustuner as whole discloses the limitations of claim 3.
Furthermore, Ustuner wherein the target kidney ultrasound image data is processed by a displacement noise reinforcing method, a rolling noise reinforcing method or a horizontal flip noise reinforcing method in the image data reinforcement method, (Ustuner, see at least: Par. 0017, Artifacts in ultrasound displacement images are reduced by combining multiple component displacement images associated with different angles, foci, and/or frequencies, [i.e., displacement noise reinforcing method]).


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“performing a pre-training image processing step, wherein an image size of each of the reference kidney ultrasound image data is adjusted, and each of the reference kidney ultrasound image data is normalized according to the average and the standard deviation of the visual image database to obtain a plurality of after-processed reference kidney ultrasound image data; and performing a training step, wherein the training step is for achieving a convergence of the after-processed reference ultrasound image data by a deep learning module to obtain the first deep-learning classifier”

The relevant prior art of record, Kuo et al discloses the providing a reference kidney ultrasound image database, wherein the reference kidney ultrasound image database comprises a plurality of reference kidney ultrasound image data, (Page 7, under “data information”, each sonographic study also served as the primary unique input, with the final database comprising 4,505 images). Kuo et al further discloses adjusting an image size of the target kidney ultrasound image data, (see at least: Page 7, Fig. 5, to unify the image size to our neural network model, “to obtain an after-processed target kidney ultrasound image data”, we resized cropped images to 224 x 224 pixels, “wherein an image size of the target kidney ultrasound image data is adjusted”); and normalizing the target kidney ultrasound image data according to an average and a standard deviation of a visual image database to obtain an after-processed target kidney ultrasound image data, (see at least: Page 7, left-hand-column, 2nd paragraph, “we resized the cropped images to 224 x 224 pixels, “an image pre-processing step, wherein an image size of the target kidney ultrasound image data is adjusted”, and normalized each pixel value based on the mean and standard deviation of the images in the lmageNet dataset, “the target kidney ultrasound image data is normalized according to an average and a standard deviation of a visual image database to obtain an after-processed target kidney ultrasound image data); and performing a training step, wherein the training step is for achieving a convergence of the after-processed reference kidney ultrasound image data by a deep learning module to obtain the first deep-learning classifier, (see at least: Page 3, and Fig. 1, where the CNN architecture comprises ResNet-101 model, as fixed extractor, (see Fig.1). Further, Page 6, right-hand-column, 1st paragraph, the ResNet-101 model comprises a bunch of residual blocks, with each block being a combination of convolution and identity-mapping layers, resulting in a total of 101 layers (Fig, 1 b), [which implicitly enables to achieve convergence of the after-processed reference kidney ultrasound image data by a deep learning module to obtain the first deep-learning classifier]). However, while disclosing adjusting an image size of the target kidney ultrasound image data; and normalizing the target kidney ultrasound image data; Kuo et al fails to teach or suggest, either alone or in combination with the other cited references, wherein an image size of each of the reference kidney ultrasound image data is adjusted, and each of the reference kidney ultrasound image data is normalized according to the average and the standard deviation of the visual image database to obtain a plurality of after-processed reference kidney ultrasound image data; and performing a training step, wherein the training step is for achieving a convergence of the after-processed reference ultrasound image data by a deep learning module to obtain the first deep-learning classifier.

-- Claims 6-7 are in condition for allowance in view of their dependency from the claim 5.

The following is a statement of reasons for the indication of allowable subject matter:  
-- Claim 10 is allowable over the prior art of record.
-- Claims 11-18 are allowable in view of their dependency from claim 10.

With respect to claim 10, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a reference image pre-processing model for adjusting an image size of each of the reference kidney ultrasound image data of the testing image dataset, wherein each of the reference kidney ultrasound image data is normalized according to an average and a standard deviation of a visual image database to obtain a plurality of after-processed reference kidney ultrasound image data; a training model for achieving a convergence of the after-processed reference kidney ultrasound image data by a deep learning module to obtain a first deep-learning classifier”

The relevant prior art of record, Kuo et al discloses an image capturing device for capturing a target kidney ultrasound image data of a subject, (see at least: Fig. 1, kidney sonographic images of Fig. 1, are implicitly captured by the image capturing device); wherein a reference kidney ultrasound database comprises a plurality of reference kidney ultrasound image data, (Page 7, under “data information”, each sonographic study also served as the primary unique input, with the final database comprising 4,505 images); wherein the renal function assessment program, (Page 7, under “clinical information”, “pre-ESRD program”), comprises: a target image pre-processing model for adjusting an image size of the target kidney ultrasound image data, wherein the target kidney ultrasound image data is normalized according to the average and the standard deviation of the visual image database to obtain an after-processed reference kidney ultrasound image data, (see at least: Page 7, left-hand-column, 2nd paragraph, “we resized the cropped images to 224 x 224 pixels, “an image pre-processing step, wherein an image size of the target kidney ultrasound image data is adjusted”, and normalized each pixel value based on the mean and standard deviation of the images in the lmageNet dataset, “the target kidney ultrasound image data is normalized according to an average and a standard deviation of a visual image database to obtain an after-processed target kidney ultrasound image data); and a comparing model for achieving a convergence of the after-processed target kidney ultrasound image data by the first deep-learning classifier to obtain an image feature of the after-processed target kidney ultrasound image data, (see at least: Page 3, Fig. 1, CNN architecture for kidney function estimation based on kidney sonographic images comprises CNN-based feature extractor, Feature maps are colored in blue and the regressor is specified in yellow, “performing a feature extracting step”, where the CNN architecture comprises ResNet-101 model, as fixed extractor, (see Fig.1), which implicitly enables to achieve a convergence by a first deep-learning classifier to obtain an image feature of the after-processed target kidney ultrasound image data. Further, Page 6, right-hand-column, 1st paragraph, the ResNet-101 model comprises a bunch of residual blocks, with each block being a combination of convolution and identity-mapping layers, resulting in a total of 101 layers (Fig, 1 b), [which implicitly leads to achieve the convergence by the ResNet-101 model, “first deep-learning classifier”, to obtain an image feature of the after-processed target kidney ultrasound image data based on the mapping layers]); and wherein the image feature of the after-processed target kidney ultrasound image data is analyzed by the first deep-learning classifier to obtain an assessing result of an estimated glomerular filtration rate (eGFR), (see at least: Abstract, the kidney function features obtained by deep neural network were used to identify the CKD status defined by an eGFR. See also Fig.1, CNN architecture for kidney function estimation based on kidney sonographic images). However, while disclosing adjusting an image size of the target kidney ultrasound image data; and normalizing the target kidney ultrasound image data; Kuo et al fails to teach or suggest, either alone or in combination with the other cited references, wherein an image size of each of the reference kidney ultrasound image data is adjusted, and each of the reference kidney ultrasound image data is normalized according to the average and the standard deviation of the visual image database to obtain a plurality of after-processed reference kidney ultrasound image data; and performing a training step, wherein the training step is for achieving a convergence of the after-processed reference ultrasound image data by a deep learning module to obtain the first deep-learning classifier.

A further prior art of record, Chiang et al, (TW202004774) discloses a processer electronically connected to the image capturing device, wherein the processer comprises a reference kidney ultrasound image database and a renal function assessment program, (see at least: Page 2, under: “summary of invention”, a medical ultrasound imaging equipment that includes a handheld housing having a laptop or a tablet form factor. The user interface can include a keyboard control panel or a multi-touch touchscreen. The system can include a graphical processing unit within the system housing that is connected to the central processor that operates to perform ultrasound imaging operations, [i.., a processer electronically connected to the image capturing device]. A preferred embodiment can employ a plurality of machine learning applications including, for example, neural network for processing ultrasound image data, [i.e., a renal function assessment program]. The system can utilize a shared memory within the tablet housing to access data, [i.e., a reference kidney ultrasound image database]); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Another prior art of record, Lee et al, (US-PGPUB 2014/0148689), discloses an image sampling model for sampling the reference kidney ultrasound image data randomly by an ensemble learning module to obtain a testing image dataset and a validation image dataset, (see at least: Par. 0066, the processor 130 down-samples the ultrasound image to generate a down-sampled ultrasound image. Note that the limitation: “to obtain a testing image dataset and a validation image dataset”, is an intended use in the claim); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Ustuner et al, (US-PGPUB 2009/0203997) discloses wherein each of the reference kidney ultrasound image data is further processed by a reference image data reinforcement method in the pre-training image processing step, and the reference image data reinforcement method is a displacement noise reinforcing method, a rolling noise reinforcing method or a horizontal flip noise reinforcing method in the reference image data reinforcement method, (Ustuner, see at least: Par. 0017, Artifacts in ultrasound displacement images are reduced by combining multiple component displacement images associated with different angles, foci, and/or frequencies, [i.e., displacement noise reinforcing method]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/31/2022